Per Curiam.
This is a rule for new trial taken out by the defendant. It is urged that the rule be made absolute for two reasons: (1) that the verdict is against the weight of the evidence, and (2) that the damages are excessive.
The first ground is without merit. Plaintiff fell over a box in the defendant’s store, which had been carelessly placed in one of the aisles. The negligence is not disputed, but it is claimed that plaintiff’s own negligence contributed. There is no substance in this. She was behind two other women •and could hardly be expected to anticipate that an obstruction would be placed in an aisle that would endanger her safety in walking.
As to the damages: The verdict was for $20,000. There was a serious injury to the right knee which resulted in a chronic synovitis and caused severe pain and impaired her use of the leg, and also prevented the doing of her work as before. She was fifty years of age and it is said had an expectancy of sixteen years of life. While the injury is severe and the damage should be substantial, we think the verdict is too large. If the plaintiff will accept the sum of $12,000 in satisfaction of the award, the rule will be discharged ; otherwise it will be made absolute.